Citation Nr: 1220323	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss, currently evaluated as noncompensably disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to January 1974 and from April 1974 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2010, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for her service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss, currently evaluated as noncompensably disabling under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6201.  Before the Board can adjudicate this claim, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  Treatment Records

The Veteran has reported receiving treatment for her right ear disability at the VA Medical Center (VAMC) in Dallas, Texas, as recently as 2010, when she underwent further audiological testing.  See Board Hearing Tr. at 8-9.  Significantly, however, the most recent treatment records on file from the Dallas VAMC are dated in September 2008 and do not include any audiometric test results.  Additionally, the Veteran has reported receiving treatment for an ear infection with vertigo/dizziness at the VAMC in Houston, Texas.  See Board Hearing Tr. at 5.  Significantly, however, to date, no treatment records from the Houston VAMC have been associated with the claims file.  Further, although a single page of a November 2008 emergency treatment record from the VAMC in Little Rock, Arkansas, has been associated with the claims file, insofar as this treatment note contains only the final discharge diagnoses, with no information regarding the Veteran's presenting symptomatology and/or medical history, this record appears incomplete.  As such, on remand, complete copies of the Veteran's VA treatment records, including the results of any audiometric testing, should be obtained from the Houston and Dallas VAMCs, and further efforts to locate a complete copy of the November 2008 emergency treatment report from the Little Rock VAMC should be undertaken.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Moreover, the Veteran has consistently reported that she continues to receive treatment from Dr. D.S. and Dr. A.V. for her service-connected otitis media, including treatment as recently as 2010.  See Authorization and Consent to Release Information Forms dated in May 2007 and September 2010; November 2008 claims form; Board Hearing Tr. at 3-4.  Significantly, however, to date, the most recent treatment records on file from Dr. D.S. are dated in June 2007, and the most recent treatment records on file from Dr. A.V. are dated in November 2004.  As such, on remand, additional attempts should be made to obtain a complete copy of the Veteran's treatment records from Dr. D.S. and Dr. A.V.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

II.  VA Examination 

The Board also finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA ear disease and hearing loss examinations in September 2007 and September 2009; and that at the time of these examinations, she was diagnosed with mild to severe right ear hearing loss and a history of chronic nonsuppurative (as opposed to suppurative) otitis media of the right ear.  In this regard, the Board highlights that, unlike nonsuppurative otitis media, suppurative otitis media is characterized by the discharge of pus (otorrhea).  Dorland's Illustrated Medical Dictionary (31st ed. 2007).  The Board also acknowledges that, at the time of the September 2009 VA ear disease examination, the examiner noted that the Veteran had experienced episodes of vertigo in November 2008 and January 2009, and provided the opinion that it was less likely than not that these two episodes were related to her service-connected right ear condition for which she had requested an increased evaluation. 

Significantly, however, at her September 2010 Board hearing, the Veteran reported that her right ear symptomatology had worsened since her most recent VA examination insofar as she is now experiencing frequent dizzy spells (i.e., approximately three times per month), frequent greenish discharge from her right ear (i.e., approximately three times per month), and frequent popping in her right ear.  See Board Hearing Tr. at 3-7.  Moreover, she has reported that her hearing loss has worsened such that her doctor has now recommended the use of hearing aids.  See Board Hearing Tr. at 3.  In this regard, the Board notes that the most recent examination report of record is now almost three years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of her symptomatology; specifically, her reports of frequent dizzy spells, frequent right ear discharge, and frequent right ear popping.  Similarly, the September 2009 VA examination report does not contemplate her additional treatment to date, including her reported treatment for ear infections with vertigo/dizziness and/or greenish discharge, and a worsening in her hearing loss.  

Moreover, the Board notes that, insofar as the September 2007 and September 2009 VA audiological examination reports fail to address the functional effects caused by the Veteran's right ear hearing loss, these examination reports are inadequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that VA audiological examiners must not only report their objective findings, but must also fully describe the functional effects caused by a hearing disability in the final examination report). 

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of her right ear disability, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's otitis media of the right ear with a perforated tympanic eardrum and hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran from: 
(1) Dr. D.S., dated since June 2007, and (2) Dr. A.V., dated since November 2004.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  Obtain a complete copy of the Veteran's treatment records from the VA Medical Centers (VAMCs) in Houston, Texas, and Dallas, Texas, to include copies of any audiometric test results.  Additionally, obtain a complete copy of the Veteran's November 12, 2008, emergency treatment record from the VAMC in Little Rock, Arkansas.  If such records are unavailable, the claims file should be clearly documented to that effect.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA audiological and/or ear disease examination to assess the current nature, extent, and severity of her service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss.  If possible, the examination should be provided by a different examiner than the examiner who performed the September 2007 and September 2009 VA ear disease examinations.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner should also specifically comment on the effects of the Veteran's hearing loss on her occupational functioning and daily activities.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically note whether the Veteran's service-connected otitis media of the right ear is (a) suppurative or (b) nonsuppurative; and if suppurative, whether the Veteran has aural polyps.  
In providing this opinion, the examiner's attention is directed to the Veteran's December 2005, April 2006, and May 2006 treatment with Dr. D.S. for right ear infections with drainage.  Additionally, in providing this opinion, the examiner should accept as true the Veteran's statements to the effect that she has greenish discharge from her right ear approximately three times per month.  

The examiner should also identify and describe in detail all manifestations of the Veteran's service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss.  In this regard, the examiner should specifically note whether labyrinthitis, facial nerve paralysis, bone loss of the skull, a peripheral vestibular disorder, Meniere's syndrome, loss of auricle, and/or chronic otitis externa is present; and if so, whether such symptomatology is a manifestation of her service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss.  In doing so, the examiner should accept as true the Veteran's statements to the effect that she experiences vertigo/dizziness approximately three times per month, has greenish discharge from her right ear approximately three times per month, and experiences frequent popping in her right ear.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

